DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04/30/2021, with respect to claims 1, 2, 4-8, 10-12, 14-18 and 20 have been fully considered.  The rejection of claims 1, 2, 4-8, 10-12, 14-18 and 20 has been withdrawn based upon the following examiner’s amendment to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative, Attorney Saad K. Hassan (Reg. No. 70,223), on May 6, 2021.
The amendment filed on April 30, 2021 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows: 
IN THE CLAIMS

Claim 1. (Currently amended) A method for selecting keywords for mobile applications, the method comprising: 
scraping a plurality of keywords from one or more electronic repositories, from which mobile applications are downloaded, at a predefined time interval, where the scraping comprises determining a number of mobile applications returned as available for download from a given electronic repository of the one or more electronic repositories as a result of a search for each of the plurality of keywords; 
storing, in a keyword storage database, the scraped keywords in association with additional information associated with the scraping of the keyword; 
receiving, from a user, a request to determine relevant keywords for a subject mobile application; 
in response to receiving the request, retrieving a set of keywords associated with the subject mobile application from the keyword storage database; and 
sending, to the user, the retrieved one or more keywords.

Claim 11. (Currently amended) A computer program product for determining and selecting keywords for mobile applications, the computer program product comprising a non-transitory computer-readable storage medium containing computer program code for: 
scraping a plurality of keywords from one or more electronic repositories, from which mobile applications are downloaded, at a predefined time interval, 
storing, in a keyword storage database, the scraped keywords in association with additional information associated with the scraping of the keyword; 
receiving, from a user, a request to determine relevant keywords for a subject mobile application; 
in response to receiving the request, retrieving a set of keywords associated with the subject mobile application from the keyword storage database; and 
sending, to the user, the retrieved one or more keywords.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166